      Case 20-66554-bem                    Doc 3 Filed 05/21/20 Entered 05/21/20 07:30:03                                              Desc Ch 7
                                             First Mtg Corp No POC Page 1 of 2
Information to identify the case:
Debtor
              The G2G Collection, LLC                                                        EIN 45−5040996
              Name


United States Bankruptcy Court Northern District of Georgia                                  Date case filed for chapter 7 5/20/20
Court website: www.ganb.uscourts.gov
Case number: 20−66554−bem

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                         12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Copy fees or
access charges may apply. A free automated response system is available at 866−222−8029 (Georgia Northern). You must
have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                    The G2G Collection, LLC

2. All other names used in the aka G2G, aka Getaway 2 Give
   last 8 years
3. Address                               4777 Rebel Trail
                                         Atlanta, GA 30327

4. Debtor's attorney                     Michael D. Robl                                                      Contact phone 404−373−5153
                                         Robl Law Group LLC
   Name and address                      Suite 250
                                         3754 LaVista Road                                                    Email: michael@roblgroup.com
                                         Tucker, GA 30084

5. Bankruptcy trustee                    Edwin K. Palmer                                                      Contact phone (404) 479−4449
                                         P.O. Box 1284
   Name and address                      Decatur, GA 30031

6. Bankruptcy clerk's office             M. Regina Thomas                                                Office Hours: 8:00 a.m. − 4:00 p.m.
                                         Clerk of Court
   Documents in this case may be
   filed at this address. You may         1340 United States Courthouse                                  Court website: www.ganb.uscourts.gov
   inspect all records filed in this case 75 Ted Turner Drive SW
   at this office or online at            Atlanta, GA 30303                                              Contact phone 404−215−1000
   www.pacer.gov.

7. Meeting of creditors                  June 23, 2020 at 01:30 PM                                       Location:
   The debtor's representative must
   attend the meeting to be              The meeting may be continued or adjourned to a later            Meeting will be telephonic. To attend, Dial:
   questioned under oath. Creditors      date. If so, the date will be on the court docket.              866−917−0054 and enter: 4377744, when
   may attend, but are not required to                                                                   prompted for participation code.
   do so. Cellular phones and other
   devices with cameras are not
   allowed in the building.

8. Proof of claim                        No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of         If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   claim unless you receive a notice     that you may file a proof of claim and stating the deadline.
   to do so.

9. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                               extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                         any questions about your rights in this case.
       Case 20-66554-bem                 Doc 3 Filed 05/21/20 Entered 05/21/20 07:30:03                                   Desc Ch 7
                                           First Mtg Corp No POC Page 2 of 2
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline               page 1
